BROCK, J.
Before argument in this Court the Attorney General filed a motion to dismiss the appeal upon the grounds that defendant had failed in several respects to comply with the rules of practice in this Court. Aside from the motion of the' Attorney General the Court may ex mero mo tu dismiss an appeal for failure to comply with the rules. Rule 48, Rules of Practice in the Court of Appeals of North Carolina; Carter v. Board of Alcoholic Control, No. 519, Fall Term 1968, N. C. Supreme Court, filed 20 November 1968; State v. Farrell, No. 683SC433, Fall Session 1968, N. C. Court of Appeals, filed 11 December 1968.
The index on the front sheet of the record- on appeal lists as one of the items contained therein “State’s Evidence.” The State’s evidence is that of the testimony of only one witness, the arresting officer. Much of his testimony is narrated, and nowhere does the record indicate that the evidence in the case is submitted upon the reporter’s transcript under Rule 19(d)(2), nor is there any indication that the solicitor agreed to the correctness of the reporter’s transcript, or that it was settled by the trial tribunal, as required by Rule 19(d) (2). This Court became aware- of the reporter’s transcript only because occasionally in the narration of the testimony, a reference was inserted in parenthesis, for example as follows: “(T p 6).”
Further, neither the transcript nor the mimeographed portion of the record on appeal contains any exceptions, and it follows that no exceptions are grouped and assigned as error as required by Rule 19(c). The mimeographed portion of the record on appeal lists nineteen assignments of error, but none of these assignments of error are based upon exceptions duly entered as required by Rule 21. Appellant’s brief does not contain, properly numbered, the several *227grounds of exception and assignment of error with reference to the pages of the record on appeal as required by Rule 28.
For the foregoing reasons this appeal should be dismissed either ex mero motu or upon the motion of the Attorney General. Nevertheless, in an effort to determine that justice has been done, we have reviewed the arguments advanced in defendant’s brief and we find no prejudicial error.
No error.
Beitt and PaeKee, JJ., concur.